Citation Nr: 0915889	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-38 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for gastroesophageal 
reflux, hiatal hernia, peptic ulcer disease, and irritable 
bowel syndrome to include as secondary to PTSD and herbicide 
exposure.  

5.  Entitlement to service connection for sexual dysfunction.

6.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for sexual 
dysfunction is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will inform 
the Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  A low back disorder was not present during active duty or 
for many years thereafter and there is no competent evidence 
of record linking a current low back disorder to the 
Veteran's active duty service or to a service-connected 
disability.

2.  A neck disorder was not present during active duty or for 
many years thereafter and there is no competent evidence of 
record linking a current neck disorder to the Veteran's 
active duty service or to a service-connected disability.  

3.  The competent evidence of record demonstrates that the 
currently existing bilateral hearing loss is not causally 
linked to the Veteran's active duty service.  

4.  The competent evidence of record demonstrates that the 
Veteran does not currently have gastroesophageal reflux, 
hiatal hernia, peptic ulcer disease, and irritable bowel 
syndrome.  

5.  The service-connected PTSD is manifested primarily by 
sleep disturbance and some restriction of social functioning 
which is productive of occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by continuous 
medication.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
the Veteran's military service, nor may arthritis be presumed 
to be.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A neck disorder was not incurred in or aggravated by the 
Veteran's military service, nor may arthritis be presumed to 
be.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's military service, nor may sensorineural 
hearing loss be presumed to be.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002), 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

4.  Gastroesophageal reflux, hiatal hernia, peptic ulcer 
disease, and irritable bowel syndrome were not incurred in or 
aggravated by the Veteran's military service or by a service-
connected disability nor may peptic ulcer disease be presumed 
to be.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002), 38 C.F.R. §§ 3.303, 3.307, 3.309, 310 
(2008).

5.  The criteria for entitlement an initial rating in excess 
of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disabilities on appeal.  
Specifically, the discussions in December 2006, May 2007, 
July 2007, and October 2007 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought and adjudicated by 
this decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decisions on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  The claims were thereafter 
readjudicated as demonstrated by the June 2008 and November 
2008 supplemental statements of the case.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the PTSD rating claim, the Board also 
observes that the United States Court of Appeals for Veterans 
Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 
473, 490-91 (2006) that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify as to this issue is satisfied.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the above referenced VCAA letters 
and he was also provided with notice of the types of evidence 
necessary to establish an effective date or a disability 
evaluation for the issues on appeal in a December 2006 
letter.  

Further, the Board finds that the duty to notify the Veteran 
in an increased rating case, as set forth in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), does not apply in the 
present claim of entitlement to an increased rating for PTSD, 
as it involves an initial rating claim.  The Court and the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) have held that once service connection is 
granted, the claim is substantiated and additional VCAA 
notice is not required.  Thus, any defect in the VCAA notice 
with regard to the PTSD claim is not prejudicial.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Veteran has been afforded appropriate VA 
examinations for his hearing loss, gastrointestinal and PTSD 
claims.  The Veteran was not afforded VA examinations for his 
neck and back claims.  This was due to the fact that the 
service treatment records were negative as to any complaints 
of, diagnosis of or treatment for neck or back problems and 
the Veteran denied pertinent symptomatology on a Report of 
Medical History he completed at the time of his discharge.  
Furthermore, the first evidence of record of complaints of, 
diagnosis of or treatment for neck or back problems is dated 
many years after service and indicates that the 
symptomatology began many years after discharge.  It would 
not be beneficial to the Veteran's claims to afford him VA 
examinations to determine the etiology of his claimed neck 
and back disability.  This is because any opinion which may 
link either disability to the Veteran's alleged injury during 
active duty would be based on speculation as there is no 
evidence of an in-service injury.  Service connection cannot 
be granted based on speculative evidence.  The Board finds 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  In November 
2008, the Veteran reported that he did not have any further 
evidence to submit in support of his claims.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


General service connection criteria

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  This 
provision does not relieve the requirement that there be some 
evidence of a nexus to service.  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

For certain chronic disorders, to include sensorineural 
hearing loss, peptic ulcer disease and arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).


Combat

The Veteran's service personnel records document that he 
participated in combat while stationed in Viet Nam as 
documented by his receipt of the Combat Infantryman's Badge.  

For a veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability; 
the appellant is still required to meet the evidentiary 
burden as to service connection, such as whether there is a 
current disability or whether there is a nexus to service, 
both of which require competent medical evidence.  Collette 
v. Brown, 82 F.3d 389, 392 (1996).

In the current case, however, the Veteran has not alleged 
that any of the service connection issues currently on appeal 
were the result of his participation in combat.  The Board 
finds that 38 U.S.C.A. § 1154(b) is not applicable.


Competency of lay evidence provided by the Veteran

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example, a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

The Board finds the issues of whether the Veteran currently 
has a low back disorder, a neck disorder, bilateral hearing 
loss, gastroesophageal reflux, hiatal hernia, peptic ulcer 
disease, and/or irritable bowel syndrome do not involve 
simple diagnoses.  See Jandreau.  The claimant is not 
competent to provide more than simple medical observations.  
While he is competent to report his symptoms, he is not 
competent to provide diagnoses in this case nor is he 
competent to provide a complex medical opinion regarding the 
etiology of the above referenced disorders.  See Barr.  


Entitlement to service connection for a low back disorder.

The Board finds that service connection is not warranted for 
a low back disorder.  The service treatment records are 
silent as to complaints of, diagnosis of or treatment for any 
problems with the lower back.  Clinical evaluation of the 
Veteran's spine was determined to be normal at that time of 
the December 1969 separation examination.  The Veteran denied 
having or ever having had problems with his back on a Report 
of Medical History he completed in December 1969.  

There is no competent evidence of record documenting the 
presence of arthritis of the spine within one year of 
discharge which would allow for a grant of service connection 
on a presumptive basis.    

There is no medical evidence of the presence of a low back 
disorder for many years after the Veteran's discharge.  The 
Court has indicated that normal medical findings at the time 
of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service can be probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.).  

The first medical evidence of the presence of back problems 
is dated in the 1980's.  This evidence does not indicate in 
any way that a currently existing low back disability was 
incurred in or aggravated by the Veteran's active duty 
service.  

A January 1986 private clinical record indicates the Veteran 
reported that, with regard to a review of the back, he had 
had a neck sprain three years prior but no trouble at the 
present time.  

A private clinical record dated in April 2003 reveals that 
the Veteran reported he hurt his back at work the previous 
day while bending down to pick something up.  He reported the 
injury to his employer.  Since the incident, he had been in 
continuous pain.  The pertinent assessment was lumbar muscle 
strain on the left side.  

An April 2003 private X-ray examination of the spine was 
conducted as a result of a work injury which occurred on 
April 7, 2003.  The impression from the examination was mild 
degenerative changes of the lumbar spine and very minimal 
scoliosis.  

A private clinical record dated later in April 2003 reveals 
the Veteran reported his back disability had improved 
somewhat.  The pertinent assessment was left lumbar muscle 
strain.  

In his original application for compensation, the Veteran 
reported that he injured his back when he fell off an armored 
personnel carrier in 1969.  He wrote that he fell six or 
seven feet onto his shoulder, neck and back.  He was checked 
out by a medic in the field, given some pain medication and 
returned to duty.  The Veteran did not indicate that the 
injury occurred during combat.  He alleged that he did not 
injure his back after his discharge and opined that his 
current back problem was the result of the in-service fall.  
The Board finds the Veteran's allegations of continuity of 
symptomatology of back problems from the time of active duty 
to the present are undercut by the Veteran's own reports of 
medical history included in the claims file.  No disorder of 
the spine was found at the time of the separation examination 
and the Veteran denied having or ever having had back trouble 
of any kind on the Report of Medical History he completed at 
the same time in December 1969.  The private clinical records 
associated with the claims file document complaints of low 
back problems but these are linked to an on-the-job injury, 
by the Veteran's own account, which occurred many years after 
his discharge.  The Board finds the Veteran's current 
allegations of continuity of symptomatology are outweighed by 
his prior reports of medical history which were recorded at a 
time when there was no possibility of pecuniary gain for the 
Veteran.  Not only may the Veteran's memory have dimmed with 
time, but self interest may play a role in the more recent 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony]; 
cf. Pond v. West, 12 Vet. App. 341, 346 (1999).


There is no competent evidence of record which links a 
currently existing low back disorder to the Veteran's active 
duty service on a direct basis.  The only evidence of record 
which attempts to make such a causal connection is the 
Veteran's own allegations.  His opinion as to the nature, 
extent and etiology of a low back disability is without 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Board finds that this issue does not involve 
a simple diagnosis.  


Entitlement to service connection for a neck disorder.

The Board finds that service connection is not warranted for 
a neck disorder.  The service treatment records are silent as 
to complaints of, diagnosis of or treatment for any problems 
with the Veteran's neck.  Clinical evaluation of the neck was 
determined to be normal at that time of the December 1969 
separation examination.  The Veteran denied having or ever 
having had bone, joint or other deformity on a Report of 
Medical History he completed in December 1969.  

There is no competent evidence of record documenting the 
presence of arthritis of the neck within one year of 
discharge which would allow for a grant of service connection 
on a presumptive basis.  

There is no medical evidence of the presence of a neck 
disorder for many years after the Veteran's discharge.  The 
Court has indicated that normal medical findings at the time 
of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service can be probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.).  

The first medical evidence of the presence of neck problems 
is dated in the 1980's and does not indicate in any way that 
a currently existing neck disability was incurred in or 
aggravated by the Veteran's active duty service.  

A private clinical record dated in January 1986 shows the 
Veteran reported he had had a neck sprain approximately three 
years prior but that difficulty had subsided and there was no 
problem at the time of the examination.  

A private clinical record dated in November 2005 indicates 
the Veteran reported a history of left sided neck and 
shoulder pain related to muscle spasms of the neck which had 
their onset in November 2005.  The assessment was cervical 
radiculopathy.  Another private clinical record dated the 
same month reveals the Veteran was complaining of upper back 
achiness which had been present for three weeks.  It was 
somewhat reminiscent of a trapezius strain he had one year 
prior.  There were no radicular symptoms.  The Veteran 
informed the clinician that he was not sure if the neck 
problem was work related.  The pertinent assessment was upper 
back strain.  

The Board finds that there is no competent evidence of record 
linking a currently existing neck disability to the Veteran's 
active duty service on a direct basis.  

In his original application for compensation, the Veteran 
reported that he injured his neck when he fell off an armored 
personnel carrier in 1969.  He wrote that he fell six or 
seven feet onto his shoulder, neck and back.  He was checked 
out by a medic in the field, given some pain medication and 
returned to duty.  There was no indication that the injury 
occurred during combat.  He alleged that he did not injure 
his neck after his discharge and opined that his current neck 
problem was the result of the in-service fall.  The Board 
finds the Veteran's allegations of continuity of 
symptomatology of neck problems from the time of active duty 
to the present is undercut by the Veteran's own reports of 
medical history included in the claims file.  No disorder of 
the neck was found at that time of the separation examination 
and no pertinent symptomatology was reported by the Veteran 
on the Report of Medical History he completed at the same 
time in December 1969.  The private clinical records 
associated with the claims file document complaints of neck 
problems but these records indicate that the symptomatology 
began many years after the Veteran's discharge and do not 
reference his active duty service at all.  The Board finds 
the Veteran's current allegations of continuity of 
symptomatology are outweighed by his prior reports of medical 
history which were recorded at a time when there was no 
possibility of pecuniary gain for the Veteran.  Not only may 
the Veteran's memory have dimmed with time, but self interest 
may play a role in the more recent statements.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect 
the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).

There is no competent evidence of record which links a 
currently existing neck disorder to the Veteran's active duty 
service on a direct basis.  The only evidence of record which 
attempts to make such a causal connection is the Veteran's 
own allegations.  His opinion as to the nature, extent and 
etiology of a neck disability is without probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board finds that this issue does not involve a simple 
diagnosis.


Entitlement to service connection for bilateral hearing loss.

The Board finds that service connection is not warranted for 
bilateral hearing loss.  Service connection for impaired 
hearing shall only be established when hearing status as 
determined by audiometric testing meets specified pure tone 
and speech recognition criteria.  Audiometric testing 
measures threshold hearing levels (in decibels) over a range 
of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  See 
Palczewski v. Nicholson, 21 Vet. App. 174.  For the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When 
audiometric test results at the Veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  

Hearing loss for VA purposes was not present during the 
Veteran's active duty service.  At the time of the Veteran's 
entrance examination which was conducted in November 1967, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
10
5
LEFT
0
-5
0
10
20

On a Report of Medical History completed by the Veteran in 
November 1967, he denied having or ever having had hearing 
loss.  

At the time of the Veteran's separation examination in 
December 1969, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
Not 
reported
25
LEFT
0
0
0
Not 
reported
10

There was an annotation under the summary of defects and 
diagnoses referring to high frequency hearing loss in the 
Veteran's right ear.  On a Report of Medical History the 
Veteran completed in December 1969, however, he denied having 
or ever having had hearing loss.  

There is no competent evidence of record documenting the 
presence of sensorineural hearing loss for VA purposes within 
one year of the Veteran's discharge which would allow for a 
grant of service connection on a presumptive basis.  There is 
no evidence of record indicating that an audiological 
evaluation was conducted within one year of the Veteran's 
discharge.  

The first competent evidence of record of the presence of 
hearing loss is dated in 2007.  While there is competent 
evidence of record of the current existence of hearing loss 
for VA purposes, there is no competent evidence of record 
which links the currently existing hearing loss to the 
Veteran's active duty service.  

A VA audiological examination was conducted in April 2007.  
The Veteran reported hearing loss as a result of his military 
service.  The examiner noted that audiological evaluations 
performed upon induction and separation from service revealed 
normal hearing bilaterally.  The Veteran reported noise 
exposure from combat while on active duty.  Post-service, he 
worked construction for a couple of years and then he worked 
for a distribution plant for over 30 years.  He reported that 
the majority of the work at the distribution plant was in 
quiet surroundings but over the past few years, he had been 
working in a more noisy area where hearing protection was 
required.  At the time of the examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
65
80
LEFT
15
15
30
60
75

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 86 percent in the left ear.  
Bilateral sensorineural hearing loss was diagnosed.  The 
examiner opined that it was not likely that the Veteran's 
current hearing loss was precipitated by military noise 
exposure.  She wrote that exposure to either impulse sounds 
or continuous exposure can cause a temporary threshold shift 
which disappeared in 16 to 48 hours after exposure to loud 
noises.  Impulse sounds may also damage the structure of the 
inner ear resulting in an immediate hearing loss.  Continuous 
exposure to loud noise can also damage the structure of the 
hair cells resulting in hearing loss.  If the hearing does 
not recover completely from a temporary threshold shift, a 
permanent hearing loss exists.  Since the damage is done when 
exposed to noise, a normal audiogram subsequent to the noise 
exposure would verify the hearing had recovered without 
permanent loss.  

The only evidence of record which indicates that the Veteran 
currently has hearing loss for VA purposes which was causally 
linked to his active duty service is the Veteran's own 
allegations.  The veteran is competent to state that he 
experienced diminished hearing in service.  He is also 
competent to report that his change of hearing coincided with 
his in-service noise exposure.  However, the Board finds that 
the Veteran is not credible as to the onset of his hearing 
loss disability.  The credibility of the evidence is a 
factual issue for the Board.  See Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007).  Once evidence is determined to 
be competent, the Board must determine whether such evidence 
is also credible.  See  Layno v. Brown, 6 Vet. App. 465 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet App 303 
(2007).

There is no credible evidence of complaints of hearing loss 
during active duty.  In fact, the Veteran denied having or 
ever having had problems with his hearing at the time of his 
entrance examination and also at the time of his exit 
examination.  There is also no credible evidence of a 
diagnosis of hearing loss for VA purposes  during active duty 
or of sensorineural hearing loss within one year of 
separation from active duty.  The Board finds the service 
treatment records, which reflect no such disease or injury, 
to be competent and credible.  Therefore, they constitute 
probative evidence.  The subsequent records, and most 
specifically the April 2007 VA opinion, shows that the 
Veteran's hearing loss is not the result of his active 
service.  

The fact that the Veteran denied having or ever having had 
hearing loss at the time of his discharge examination weighs 
against a finding of continuity of symptomatology of hearing 
loss from the time of discharge to the present.  The Board 
places greater probative weight on the Veteran's reports of 
symptomatology at the time of his discharge over the his 
current allegations.  Not only may the Veteran's memory have 
dimmed with time, but self interest may play a role in the 
more recent statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).


Entitlement to service connection for gastroesophageal 
reflux, hiatal hernia, peptic ulcer disease, and irritable 
bowel syndrome to include as secondary to PTSD and herbicide 
exposure.

The Board finds that service connection is not warranted for 
gastroesophageal reflux, hiatal hernia, peptic ulcer disease 
and/or irritable bowel syndrome on a direct basis.  

The service treatment records were silent as to complaints 
of, diagnosis of or treatment for any of these disabilities.  
Clinical evaluation of the genitourinary system was 
determined to be normal at the time of the December 1969 
separation examination.  The Veteran denied experiencing all 
pertinent symptomatology on a Report of Medical History he 
completed in December 1969.  

There is no competent evidence of record documenting the 
presence of peptic ulcer disease to a compensable degree 
within one year of the Veteran's discharge which would allow 
for a grant of service connection on a presumptive basis.  No 
medical records have been associated with the claims file 
which document the presence of peptic ulcer disease within 
one year of discharge.  

The competent evidence of record demonstrates that the 
Veteran does not currently have gastroesophageal reflux, 
hiatal hernia, peptic ulcer disease, and irritable bowel 
syndrome.  

A private clinical record date in January 1986 indicates that 
a review of the gastrointestinal and genitourinary systems 
was negative.  The Veteran denied belly pain, indigestion and 
rectal trouble.  No hernia was present.  

A private clinical record dated in April 2002 indicates that 
review of the gastrointestinal system from mouth to anus was 
negative.  There was no evidence of a hernia at that time.  A 
September 2002 colonoscopy examination was interpreted as 
being normal with the exception of mild diverticular change 
in the sigmoid colon.  

A VA esophagus and hiatal hernia examination was conducted in 
April 2007.  The Veteran reported problems with rectal 
seepage after stools.  The Veteran reported that it had not 
been investigated but he did have a colonoscopy a few years 
prior and had diverticular disease.  The colonoscopy was 
performed for screening purposes.  The Veteran reported he 
had a hiatal hernia two years prior but it was asymptomatic.  
An addendum to the examination report was prepared in May 
2007.  The examiner noted that, when seen, the Veteran did 
not have any signs or symptoms of gastroesophageal reflux, 
hiatal hernia and/or an ulcer.  The examiner opined that the 
Veteran's symptoms were therefore temporary and not 
permanent.  The symptoms noted were of fecal leakage and not 
irritable bowel syndrome.  The examiner opined that the 
genitourinary problems were consistent with benign prostatic 
hypertrophy.  The examiner did not link the benign prostatic 
hypertrophy to the Veteran's active duty service.  The 
annotation in the examination report of the presence of a 
hiatal hernia was apparently based on the Veteran's self-
reported history which has not been objectively confirmed.  

The only evidence of record which indicates that the Veteran 
currently has gastroesophageal reflux, hiatal hernia, peptic 
ulcer disease, and/or irritable bowel syndrome is the 
Veteran's own allegations.  As set out above, the Veteran is 
not competent to provide a medical diagnosis or to provide an 
opinion as to the etiology of a gastrointestinal disability.  

In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Veteran has alleged that the gastrointestinal 
disabilities were secondary to his herbicide exposure while 
serving in Vietnam.  VA regulations provide that certain 
diseases associated with exposure to herbicide agents may be 
presumed to have been incurred in service even if there is no 
evidence of the disease in service, provided the requirements 
of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  
The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-49 (1996).

The Veteran served in Vietnam and his exposure to herbicides 
is presumed.  The Board finds, however, that gastroesophageal 
reflux, hiatal hernia, peptic ulcer disease and irritable 
bowel syndrome are not included on the list of diseases which 
are subject to the Agent Orange presumption.  Presumptive 
service connection on that basis is not warranted.  See 
38 C.F.R. § 3.309(e).  

The Federal Circuit has additionally determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  In the current case, 
the Veteran has not submitted any competent evidence, medical 
or otherwise, which links the alleged gastroesophageal 
reflux, hiatal hernia, peptic ulcer disease and/or irritable 
bowel syndrome to his exposure to herbicides while on active 
duty.  As noted above, the Veteran is not shown to have the 
requisite medical expertise to provide competent evidence of 
such a link.  Service connection for gastroesophageal reflux, 
hiatal hernia, peptic ulcer disease and/or irritable bowel 
syndrome as secondary to herbicide exposure is not warranted.  

The Board notes the Veteran has submitted treatise evidence 
which purports to link the gastrointestinal disabilities to 
the service-connected PTSD.  However, as there is no 
competent evidence of the current existence of 
gastroesophageal reflux, hiatal hernia, peptic ulcer disease 
and/or irritable bowel syndrome, service connection for any 
of these disorders is not warranted on a secondary basis.  

There is competent evidence of record indicating that the 
Veteran does not have gastroesophageal reflux, hiatal hernia, 
peptic ulcer disease and/or irritable bowel syndrome which is 
secondary to PTSD.  The examiner who conducted the April 2007 
VA examination affirmatively opined in May 2007 that the 
Veteran's gastrointestinal symptoms were not caused by or 
aggravated by PTSD.  


Entitlement an initial rating in excess of 10 percent for 
PTSD

Increased ratings criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that, where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD has been evaluated as 10 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
disability evaluation encompasses post-traumatic stress 
disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).  A 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411. 

Analysis

In October 2006, the Veteran submitted a claim of entitlement 
to service connection for PTSD.  In May 2007, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation effective from October 2006.  The Veteran has 
appealed the initial disability determination assigned by the 
RO in May 2007.  

The Board finds that a rating in excess of 10 percent is not 
warranted for the service-connected PTSD.  For a rating above 
10 percent, the Schedule first requires a showing of 
occupational and social impairment with occasional decrease 
in work efficiency and periods of inability to perform 
occupational tasks or greater levels of impairment.  The 
medical evidence does not approximate these criteria.  The 
competent medical evidence of record demonstrates that the 
symptomatology associated with the disability has been 
characterized as mild.  

There are no clinical records dated within the pertinent time 
period which address the Veteran's mental disorder.  

At the time of an April 2007 VA mental health examination, 
the Veteran reported that he had never been treated on an 
outpatient basis for mental disorders nor had he ever been 
hospitalized more than one time for mental disorders.  It was 
noted that the Veteran had been married for 15 years and had 
social relationships with his wife, children, brother and 
friends.  There was no history of suicide attempts.  There 
was no history of violence or assaultiveness.  

Mental status examination revealed that there was no 
unremarkable psychomotor activity.  Speech was clear and 
spontaneous with an appropriate affect.  Mood was good.  The 
Veteran was oriented to person, time and place.  Thought 
processes and thought content were unremarkable.  No 
delusions or hallucinations were noted.  The Veteran reported 
impaired sleep.  He indicated that he only slept two hours 
per night.  He did not know how he kept going but there were 
no work problems.  There was no inappropriate behavior nor 
was there any evidence of obsessive/ritualistic behavior.  
The Veteran reported he had had panic attacks but the last 
one occurred in 1980.  The Veteran denied homicidal or 
suicidal thoughts.  Impulse control was good and there were 
no episodes of violence.  The Veteran was able to maintain 
personal hygiene.  Memory testing was determined to be 
normal.  The Veteran reported that he had had intrusive 
recollections which occurred 10 times in the past month 
lasting for five to ten minutes each.  He denied nightmares 
or distressing dreams.  The Veteran reported vivid memories 
but the examiner opined that they did not rise to a level of 
a dissociative episode.  Psychological reaction was anger but 
this was well controlled.  Physiological reactivity to 
intrusive recollections did not occur.  The Veteran did not 
like talking about combat and he avoided war movies and war 
stories.  He watched some of the Iraqi war on television 
which distressed him.  Significant activities had continued 
without diminished interest.  The history provided by the 
Veteran indicated that there had been more constriction in 
his social life after combat.  He was more outgoing prior to 
his combat service.  He did prefer to be alone on many 
occasions.  Affect was in the full range and not restricted.  
There was a sense of a foreshortened future.  The examiner 
noted that the sleep disturbance appeared to be the most 
significant of the symptoms but the Veteran had not missed 
any work.  Irritability was present but it never reached a 
level of destruction of property or assaultiveness  
Concentration was reported to be a problem with the Veteran 
unable to concentrate on a project for more than 30 minutes.  
Hypervigilance was not present and startle response was mild.  

The examiner found that, overall, the Veteran had some mild 
level of impairment from the PTSD symptoms.  Estrangement had 
been the cause of some constriction in social functioning.  
The Veteran had been able to work at the same company for 35 
years.  The examiner opined that the Veteran might have been 
able to advance further in the company if it had not been for 
the PTSD symptoms.  Overall, the examiner opined that the 
PTSD symptoms were in the mild range.  

The pertinent diagnosis from the examination was chronic 
PTSD.  A Global Assessment of Functioning (GAF) score of 66 
was assigned for mild PTSD symptoms.  The examiner found that 
the Veteran had been able to maintain employment.  The 
examiner wrote that the Veteran's description of symptoms 
suggested that some transient and mild decreases in work 
efficiency were likely to occur and the Veteran continued to 
experience some mild social isolation.  
The report of the April 2007 VA examination is the only 
medical evidence of record produced during the pertinent time 
period which addresses the symptomatology associated with the 
Veteran's service-connected PTSD.  The only symptomatology 
noted in April 2007 which is referenced in the rating 
criteria for mental disorders for evaluations greater than 
ten percent is the Veteran's complaints of chronic sleep 
impairment.  Chronic sleep impairment is listed as one of the 
criteria included in a 30 percent evaluation.  Significantly, 
the report of the April 2007 VA examination indicates that 
the Veteran's problems with chronic sleep impairment do not 
result in industrial impairment.  The Veteran indicated that 
he had not lost a job and was, in fact, employed for 35 years 
at the same job.  The symptomatology noted more nearly 
approximates a 10 percent evaluation under the pertinent 
Diagnostic Code.  The fact that the examiner opined that the 
symptomatology associated with the PTSD was mild directly 
weighs against a finding that a rating in excess of 10 
percent is warranted.  In fact, at the end of the examination 
report, the examiner specifically found that the 
symptomatology associated with the service-connected PTSD was 
not manifested by occasional decrease in work efficiency nor 
any greater levels of impairment which are essentially the 
same words used by the regulation to denote a 30 percent 
evaluation.  
The GAF assigned by the examiner (66) also supports the 
Board's finding that an increased rating is not warranted for 
the PTSD.  The GAF is a scale reflecting the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF 
from 61 to 70 indicates some mild symptoms, (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

The examiner noted that the Veteran's PTSD might have 
affected his career advancement.  This finding, however, is 
far from concrete and it is not apparent upon what basis it 
was made.  The Court has held that medical opinions expressed 
in terms of "may" also implies "may" or "may not" and are too 
speculative to establish a plausible claim by themselves.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The Board finds the 
statement that the Veteran's career might have been affected 
by his PTSD is also speculative.  Furthermore, the Veteran 
has not indicated how the PTSD had affected his employment.  
There is no other evidence of record which indicates that the 
PTSD resulted in more than mild occupational impairment.  The 
Board finds that this statement, when read in conjunction 
with the rest of the pertinent psychiatric findings that the 
Veteran's PTSD was mild is insufficient to warrant an 
increased rating for the PTSD.  

While the Veteran may feel that his PTSD disables him to such 
an extent that a higher rating is warranted, the findings of 
the trained medical professional is significantly more 
probative in determining the extent of the disability and 
whether it approximates the criteria for a higher rating.  In 
this case, the psychiatric professional has found the 
Veteran's PTSD to be mild and has assigned a GAF score in the 
mild range.  This competent medical opinion outweighs the 
Veteran's opinion as to the extent of his disability by a 
wide margin.  It establishes, by a preponderance of evidence, 
that the service-connected PTSD is no more than mild and does 
not approximate the criteria for any higher rating.  

The evidence does not show that the Veteran currently 
experiences symptoms consistent with the criteria required 
for a rating higher than 10 percent.  He does not demonstrate 
occupational and social impairment with decrease in work 
efficiency or other symptoms of the severity contemplated for 
a 30 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 
9411. 

Based on the above, the Board finds competent evidence of 
record demonstrates that the symptomatology associated with 
the service-connected PTSD more nearly approximates a 10 
percent disability evaluation under Diagnostic Code 9411.  An 
increased rating is not warranted at any time during the 
appeal period.  


ORDER

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for gastroesophageal reflux, hiatal 
hernia, peptic ulcer disease and irritable bowel syndrome is 
denied.  

An initial rating in excess of 10 percent for PTSD is denied.  


REMAND

The Veteran has claimed entitlement to service connection for 
sexual dysfunction which he opines is secondary to his 
service-connected PTSD.  The claim was 


denied primarily based on the report of an April 2007 VA 
examination and an addendum to the examination report dated 
in May 2007.  The examiner who conducted the April 2007 VA 
examination noted the presence of erectile dysfunction.  In 
May 2007, he wrote that he spoke with two other physicians 
who had the librarian do extensive research which failed to 
show that impotence was caused or aggravated by PTSD.  
Significantly, the Veteran has submitted excerpts he 
indicates are from medical treatises dated in 1997, 2000 and 
2002, all of which seem to indicate that there is a link 
between PTSD and sexual dysfunction.  The Board is unable to 
weigh the medical significance of this evidence when applied 
to the issue of entitlement to service connection for sexual 
dysfunction secondary to PTSD.  The Board finds that the 
treatise evidence should be reviewed by the examiner who 
conducted the April 2007 VA examination to determine if it 
changes his opinion as to the etiology of the sexual 
dysfunction.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the examiner who conducted the 
April 2007 VA examination and request that 
he review the treatise evidence submitted 
by the Veteran which purports to link 
sexual dysfunction to PTSD.  After review 
of this evidence, the examiner should 
prepare an addendum to the examination 
report which indicates whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the treatise 
evidence supports a finding that the 
Veteran's current sexual dysfunction was 
etiologically linked to (proximately due 
to, the result of, or permanently 
increased in severity by) the service-
connected PTSD.  If the requested opinion 
cannot be provided without resort to mere 
speculation, the examiner should so state.  

If the examiner who conducted the April 
2007 VA examination is not available, 
arrange to have the Veteran 


examined by a suitably qualified health 
care professional to determine the extent 
and etiology of any sexual dysfunction 
found on examination.  The claims file 
must be provided to the examiner and he 
should indicate that he had reviewed 
pertinent evidence in the claims file in 
connection with the examination including 
the treatise evidence referenced above.  
The examiner must provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater chance) that any 
currently existing sexual dysfunction was 
incurred in or permanently increased in 
severity by the Veteran's active duty 
service.  The examiner must also provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
chance) that any currently existing sexual 
dysfunction was proximately due to, the 
result of, or permanently increased in 
severity by the service-connected PTSD.  
If any requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.  

2.  Thereafter, review the claims file and 
determine if service connection is 
warranted for sexual dysfunction.  If the 
benefit sought on appeal remains denied, 
the Veteran and the Veteran's 
representative should be provided with a 
supplemental statement of the case.  After 
the Veteran is afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


